IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-717

                                          No. COA22-258

                                   Filed 1 November 2022

     Forsyth County, No. 17 CRS 61652

     STATE OF NORTH CAROLINA

                 v.

     MARK RONELL TABB, II


           Appeal by defendant from order entered 24 September 2021 by Judge Forrest

     D. Bridges in Forsyth County Superior Court. Heard in the Court of Appeals 4

     October 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Liliana R.
           Lopez, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender John F.
           Carella, for defendant-appellant.


           TYSON, Judge.


¶1         Mark Ronnell Tabb II (“Defendant”) appeals from judgment entered upon his

     guilty plea. We affirm.

                                     I.     Background

¶2         The facts and procedural history underlying this case are set forth in detail in

     this Court’s prior opinion, State v. Tabb, 276 N.C. App. 52, 853 S.E.2d 871, 2021-

     NCCOA-34 (2021) (unpublished). The pertinent facts are:
                       STATE V. TABB

                       2022-NCCOA-717

                     Opinion of the Court



       Winston-Salem Police Officers, E.W. Boyles, D.T.
Rose, and M.L. Dime, were patrolling the Greenway
Apartment Complex (“Greenway”) on foot. Greenway is a
“known area” for sales of illegal narcotics and prostitution.
Police officers regularly patrolled Greenway’s public areas
on both foot and in their vehicles.

       The three officers parked their vehicles and began
patrolling Greenway on foot between 11:00 p.m. and 12:00
a.m. on the night of 19 December 2017. While patrolling,
the three officers observed a stationary vehicle, not parked
in a parking space, but stopped in the middle of the parking
lot. The vehicle was not moving, but the engine appeared
to be running, and its lights were illuminated. Nothing
was located in front of or behind the vehicle to limit
movement or to prevent the vehicle from driving away.

        Officer Boyles had responded in the past to “various
calls for . . . narcotics and sales of narcotics” in Greenway.
Officer Boyles had observed people using narcotics in the
Greenway parking lot areas. All three officers knew from
their training and past experience that criminals routinely
pulled into the Greenway’s parking lot and stopped briefly
to conduct illegal activities, including narcotics sales and
prostitution.

        The officers observed the stationary vehicle for a
period of time before approaching it together. Officer Rose
testified the officers approached the stopped vehicle
because of the factors above and due to the time of the night
in a residential area that is known for criminal activity. As
the officers approached the vehicle, they observed multiple
occupants were seated inside.

       Officer Rose approached the stopped vehicle and
knocked on the driver’s side window. He testified he
observed the driver move his right hand to between the
seat and the center console, as if trying to reach for or
conceal something. Officer Rose asked the driver to step
out of the vehicle. As soon as the door opened, Officer Rose
                      STATE V. TABB

                      2022-NCCOA-717

                     Opinion of the Court



also noticed the strong odor of marijuana emanating from
inside the vehicle.

      Officers Dime and Boyles approached the
passengers’ side of the vehicle.      As Officer Boyles
approached the passengers’ side front door, he observed
Defendant had currency displayed on his lap and also
green marijuana in the areas near his waist band.

       As Officer Dime approached the vehicle, he smelled
a strong odor of marijuana and observed Defendant with a
“bag of green vegetable matter,” which he recognized as
marijuana.

       Officer Boyles asked Defendant to also step out of
the vehicle because of the quantity of currency and
marijuana he had observed upon approaching the vehicle.
Officers Boyles and Dime opened the passenger’s door,
reached inside, and restrained Defendant’s arms to prevent
him from grabbing evidence, and had him to exit from the
vehicle.

       As Officer Dime handcuffed Defendant, he noticed a
bag of white powder upon the ground next to the vehicle.
Officer Dime informed Officer Boyles about the bag.
Officer Boyles spotted the bag and believed it to contain
powdered cocaine.       Officer Boyles was concerned
Defendant would attempt to kick or destroy the bag in
some manner, so he moved Defendant away from the bag.
Officer Boyles picked up the bag and placed it on top of the
vehicle. Officer Boyles used a field kit to test the white
powdery substance in the bag and it returned positive
results as cocaine.

       Officer Dime searched Defendant for additional
drugs and weapons.      Officer Dime found additional
currency inside of Defendant’s pocket. The three officers
searched the vehicle. On the front passenger’s floorboard,
they found a marijuana pipe inside a box. In the backseat
pocket they found a digital scale. On the vehicle’s
                                        STATE V. TABB

                                        2022-NCCOA-717

                                       Opinion of the Court



                  dashboard, the Officers found more cash. Between the
                  front passenger’s seat and console, they found loose, green
                  marijuana.

                         Officer Boyles spoke with Naudica McCoy, the rear
                  seat passenger. She told Officer Boyles that day was her
                  birthday. The driver and Defendant had given her free
                  marijuana as a birthday present. McCoy told the officers
                  she had purchased marijuana from Defendant in the past,
                  but not that night. McCoy lived in Greenway apartments.
                  She was released and free to leave and went to her home
                  after speaking with the officers.

¶3         Id. at ¶¶ 2-12. Defendant was arrested and charged with possession with

     intent to sell and deliver marijuana, possession with the intent to sell and deliver,

     and possession of marijuana paraphernalia. Defendant was indicted for possession

     of marijuana up to one and a half ounces, felony possession of cocaine, and possession

     of marijuana paraphernalia.

¶4         Defendant filed a motion to suppress all evidence found and recovered from the

     search of Defendant and in the vehicle. The trial court denied Defendant’s motion.

     Defendant pleaded guilty to all charges pursuant to a plea agreement, which

     preserved his right to appeal the trial court’s denial of his motion to suppress. The

     trial court sentenced Defendant to a term of 6 to 17 months, suspended the sentence,

     and placed him on 18 months of supervised probation.

¶5         Defendant appealed the denial of his motion to suppress to this Court. On

     appeal, this Court affirmed the judgment in part and remanded to the trial court
                                            STATE V. TABB

                                            2022-NCCOA-717

                                           Opinion of the Court



     “with instructions to make a finding of fact of the sequence when Officer Rose made

     a show of force and the driver was seized and whether to grant or deny Defendant’s

     motion to suppress.” Id. at ¶ 27. Upon remand the trial court found:

                  20. Because the actions of the officer on the driver side and
                  passenger side of the vehicle, respectively, took place in an
                  almost completely simultaneous manner, none of the
                  actions of any of the officers would have caused the
                  Defendant to believe that he or the driver had been seized
                  until Defendant was removed from the vehicle.

                  21. Based upon the totality of the circumstances in this
                  case, no reasonable person in the Defendant’s position
                  would have concluded that he was not free to leave prior to
                  the command by Officer Boyles to all of the vehicle,
                  including the driver, to put their hands on (sic) the
                  dashboard and not to move, a command that was triggered
                  by his observation of money and marijuana on the person
                  of the Defendant.

¶6         The trial court concluded Officer Boyles’ actions were “independent of [ ]and

     not triggered by events occurring on the driver’s side of the vehicle.” The trial court

     held the detention of the driver “was reasonably related to the observations of Officer

     Rose.” The trial court further held “the seizure of this Defendant occurred when he

     was removed from the vehicle, an event that occurred one or two seconds after the

     seizure of the driver[.]” The trial court held the search was constitutional. Defendant

     appeals.

                                     II.      Jurisdiction

¶7         This Court possesses jurisdiction pursuant to N.C. Gen. Stat. § 15A-979(b)
                                         STATE V. TABB

                                         2022-NCCOA-717

                                        Opinion of the Court



     (2021).

                                        III.   Issues

¶8         Defendant argues the trial court erred by denying his motion to suppress the

     evidence obtained at the scene.

                         IV.   Defendant’s Motion to Suppress

                                   A. Standard of Review

                  The standard of review in evaluating the denial of a motion
                  to suppress is whether competent evidence supports the
                  trial court’s findings of fact and whether the findings of fact
                  support the conclusions of law. However, when . . . the trial
                  court’s findings of fact are not challenged on appeal, they
                  are deemed to be supported by competent evidence and are
                  binding on appeal. Conclusions of law are reviewed de novo
                  and are subject to full review. Under a de novo review, the
                  court considers the matter anew and freely substitutes its
                  own judgment for that of the lower tribunal.

     State v. Biber, 365 N.C. 162, 167-68 712 S.E.2d 874, 878 (2011) (citations and

     quotation marks omitted).

                  B. Article 1, § 20 of the North Carolina Constitution

¶9         Defendant argues the actions of the officers and the denial of his motion to

     suppress amounted to a violation of Article 1, § 20 of the North Carolina Constitution.

     Article 1, § 20 of the North Carolina Constitution provides:

                  General warrants, whereby any officer or other person may
                  be commanded to search suspected places without evidence
                  of the act committed, or to seize any person or persons not
                  named, whose offense is not particularly described and
                  supported by evidence, are dangerous to liberty and shall
                                             STATE V. TABB

                                            2022-NCCOA-717

                                           Opinion of the Court



                      not be granted.

       N.C. Const. art. I, § 20.

¶ 10            Our Rules of Appellate Procedure provide: “In order to preserve an issue for

       appellate review, a party must have presented to the trial court a timely request,

       objection, or motion stating the specific grounds for the ruling the party desired the

       court to make if the specific grounds were not apparent from the context.” N.C R.

       App. P. 10(a).

¶ 11            Our Supreme Court and this Court have consistently applied this binding

       precedent to dismiss unpreserved issues. “It is well settled that an error, even one of

       constitutional magnitude, that [the] defendant does not bring to the trial court’s

       attention is waived and will not be considered on appeal.” State v. Bell, 359 N.C. 1,

       28, 603 S.E.2d 93, 112 (2004) (citation and quotation marks omitted).

¶ 12            Defendant did not specifically raise an argument before the trial court invoking

       the North Carolina Constitution Article 1, § 20.           Any appellate review of this

       unpreserved constitutional issue under this provision is waived. N.C. R. App. P.

       10(a).    Defendant’s argument under this provision is dismissed.          See State v.

       Goncalves, __ N.C. App. __, __ S.E.2d __, 2022-NCCOA-610 (2022) (unpublished).

                                        C. Defendant’s Seizure
                                           STATE V. TABB

                                           2022-NCCOA-717

                                          Opinion of the Court



¶ 13           Defendant argues the officers’ effected a suspicion-less seizure of the driver

       and all occupants of the car, without reasonable suspicion in violation of the Fourth

       Amendment.

¶ 14           “[A] person has been seized within the meaning of the Fourth Amendment only

       if, in view of all the circumstances surrounding the incident, a reasonable person

       would have believed that he was not free to leave.” United States v. Mendenhall, 446

       U.S. 544, 554, 64 L.Ed.2d 497, 509 (1980). A traffic stop seizes the driver within the

       Fourth and Fourteenth Amendments “even though the purpose of the stop is limited

       and the resulting detention is quite brief.” Delaware v. Prouse, 440 U.S. 648, 653, 59

       L.Ed.2d 660, 667 (1979) (citations omitted).

¶ 15           “A person is seized by the police and thus entitled to challenge the

       government’s action under the Fourth Amendment when the officer, by means of

       physical force or show of authority, terminates or restrains his freedom of movement,

       through means intentionally applied[.]” Brendlin v. California, 551 U.S. 249, 254,

       168 L.Ed.2d 132, 138 (2007) (citations and quotation marks omitted).

¶ 16           The undisputed facts before us show the officers did not initiate a stop, the

       vehicle was stationary, with its lights on and its engine running in an open parking

       lot lane when the officers approached the vehicle together on foot. The officers, while

       on foot, did nothing to stop, block, nor prevent the driver from driving the vehicle

       away.
                                           STATE V. TABB

                                           2022-NCCOA-717

                                          Opinion of the Court



¶ 17         In State v. Turnage, a detective following a van observed the van “[s]uddenly,

       and without warning, . . . stop[] in the middle of [the road].” State v. Turnage, 259

       N.C. App. 719, 720, 817 S.E.2d 1, 2 (2018). After the vehicle had stopped, the

       detective illuminated his vehicle’s emergency lights. Id. He testified he did so

       because he did not want a car coming from the other direction of travel to hit the van

       stopped in the middle of the road. He also did not know whether the van had stalled

       and broken down. Id. As the detective exited his vehicle, the van sped away.

¶ 18         This Court concluded no seizure had occurred until the subsequent chase

       ended because “[a] vehicle inexplicably stopped in the middle of a public roadway is

       a circumstance sufficient, by itself, to indicate someone in the vehicle may need

       assistance, or that mischief is afoot.” Id. at 725-26, 817 S.E.2d at 5.

¶ 19         This Court noted: “Police are free to approach and question individuals in

       public places when circumstances indicate that citizens may need help or mischief

       might be afoot.” Id. (quoting State v. Icard, 363 N.C. 303, 311, 677 S.E.2d 822, 828

       (2009)).

¶ 20         Defendant asserts he was seized the instant the driver was seized. The initial

       record did not show whether the driver opened his door and stepped out of the vehicle

       on his own violation or in response to the Officer Rose’s purported “show of force or

       authority.” Brendlin, 551 U.S. at 254, 168 L.Ed.2d at 138.
                                           STATE V. TABB

                                           2022-NCCOA-717

                                          Opinion of the Court



¶ 21         Upon remand, the trial court found: “the show of force by Officer Rose occurred

       before either of the passengers was seized by Officer Boyles and/or Officer Dime.”

       The trial court further found: “no reasonable person in the Defendant’s position would

       have concluded that he was not free to leave prior to the command by Officer Boyles

       to all of the vehicle, including the driver, to put their hands on the dashboard and not

       to move, a command that was triggered by his observation of money and marijuana

       on the person of the Defendant.”

¶ 22         Police officers on foot may approach a stationary vehicle with its engine

       running and its lights turned on in a known area for crimes after midnight to

       determine if the occupants “may need help or mischief might be afoot” or to seek the

       identity of the occupants therein or observe any items in plain view without violating

       our Fourth Amendment jurisprudence. Id.; Terry v. Ohio, 392 U.S. 1, 20 L.Ed.2d 889

       (1968); Turnage, 259 N.C. App. at 725-26, 817 S.E.2d at 5.

¶ 23         “A police officer may make a seizure by a show of authority and without the

       use of physical force, but there is no seizure without actual submission; otherwise,

       there is at most an attempted seizure, so far as the Fourth Amendment is concerned.”

       Id. at 254, 168 L. Ed. 2d at 138 (citations omitted). The driver did not submit to the

       show of authority until the command by Officer Boyles, which was triggered by the

       observation of money and marijuana on Defendant’s person. Defendant’s argument

       is overruled.
                                           STATE V. TABB

                                          2022-NCCOA-717

                                         Opinion of the Court



¶ 24         Presuming, without deciding, the driver was seized immediately upon the

       show of force, the discovery and admissibility is constitutionally permissible under

       the plain view doctrine. State v. Crews, 286 N.C. 41, 45, 209 S.E.2d 462, 465 (1974).

       It is reasonable and customary for police officers to observe the actions and behaviors

       of the passengers inside a vehicle while a driver is responding to requests for

       identification or undergoing a Terry safety frisk for the officers’ protection. Before

       Officer Dime restrained Defendant, he observed the green marijuana and currency in

       plain view on Defendant’s lap.

¶ 25         Our Supreme Court has recognized the plain view doctrine as an exception to

       the warrant requirement when:

                    [T]he officer was in a place where he had a right to be when
                    the evidence was discovered and when it is immediately
                    apparent to the police that the items observed constitute
                    evidence of a crime, are contraband, or are subject to
                    seizure based upon probable cause. The North Carolina
                    General Assembly has imposed an additional requirement,
                    not mandated by the Constitution of the United States,
                    that the evidence discovered in plain view must be
                    discovered inadvertently.

       State v. Mickey, 347 N.C. 508, 516, 495 S.E.2d 669, 674 (1998) (emphasis original)

       (internal citations omitted).

¶ 26         The officers’ discovery of the marijuana and currency on Defendant’s lap as

       they approached outside the vehicle was immediately apparent, inadvertent, and

       inevitable. The officers had the lawful right to be at the Greenway and to approach
                                             STATE V. TABB

                                             2022-NCCOA-717

                                            Opinion of the Court



       the vehicle already stopped. Id. The officers were on foot and did not block nor do

       anything to prevent the driver from driving the vehicle away. Presuming, Defendant

       was seized when the driver’s door was opened, any brief period which elapsed before

       Officer Dime observed Defendant with the contraband in plain view on his lap does

       not compel a different result. Id.

                              V.   Sight of Unburnt Marijuana

¶ 27         Defendant argues the sight of unburnt marijuana does not give officers

       reasonable suspicion to search a vehicle because industrial hemp has been legal in

       North Carolina since 2015. See An Act to Recognize the Importance and Legitimacy

       of Industrial Hemp Research, to Provide for Compliance with Portions of the Federal

       Agricultural Act of 2014, and to Promote Increased Agricultural Employment, S.L.

       2015-299, 2015 N.C. Sess. Laws 1483.           The Industrial Hemp Act “legalized the

       cultivation, processing, and sale of industrial hemp within the state, subject to the

       oversight of the North Carolina Industrial Hemp Commission.” State v. Parker, 277

       N.C. App. 531, 539, 860 S.E.2d 21, 28, 2021-NCCOA-217, ¶ 27, disc. review denied,

       378 N.C. 366, 860 S.E.2d 917 (2021).

¶ 28          Industrial hemp is the same plant species as marijuana, and the “difference

       between the two substances is that industrial hemp contains very low levels of

       tetrahydrocannabinol (“THC”), which is the psychoactive ingredient in marijuana.”

       Id. at 540, 860 S.E.2d at 28, 2021-NCCOA-217, ¶ 27 (citation omitted).
                                          STATE V. TABB

                                         2022-NCCOA-717

                                        Opinion of the Court



¶ 29         Defendant challenges following findings of fact:

                   11. Officers Boyles and Dime approached the vehicle
                   essentially simultaneously to the time that Officer Rose
                   approached the vehicle on the driver’s side. Officer Boyles
                   did not know the details of Officer Rose’s observations or
                   his interactions with the driver until after he had removed
                   the Defendant from the vehicle and his actions toward the
                   Defendant were not triggered by or dependent upon those
                   observations and interactions, but rather were based upon
                   Officer Boyles’ approach to the vehicle and his observation
                   of money laid out on Defendant’s lap, together with green
                   material in his waistband area, using his senses of plain
                   view and plain smell.

                   12. As previously noted, Officer Boyles made these
                   observations from the exterior of the vehicle using his
                   flashlight to see cash and green material in plain sight and
                   smell an odor of marijuana through a partially opened
                   window, as he approached the vehicle.

¶ 30         Defendant asserts the alleged smell of marijuana could not have formed the

       part of reasonable suspicion for Defendant’s seizure. Defendant was present inside

       the vehicle, and our Supreme Court has held the mere smell of an intoxicating

       substance is enough to satisfy reasonable suspicion to allow the officers to inquire

       further. See State v. Kitchen, __ N.C. __, __, 872 S.E.2d 580, 587-88, 2022-NCCOA-

       298, ¶ 33 (2022). Defendant’s argument is misplaced.

¶ 31         As in Parker, there was more present than just the smell or visual

       identification. Id. at 541, 860 S.E.2d at 28, 2021-NCCOA-217, ¶ 31 There was the

       evidence of drug distribution, the currency beside the marijuana and Defendant’s
                                            STATE V. TABB

                                            2022-NCCOA-717

                                        Opinion of the Court



       possession of marijuana near his waistband.

¶ 32         Several of the officers’ observations established reasonable suspicion to detain

       Defendant, including: (1) scent of what police believed to be marijuana; (2) Officer

       Boyles’s observation of “green vegetable matter,” what he concluded to be marijuana;

       (3) the location of the material the officers believed to be marijuana; and, (4) the

       existence of currency established reasonable suspicion to detain Defendant. See State

       v. Howard, __ N.C. App. __, 873 S.E.2d 767, 2022-NCCOA-476 (2022) (unpublished).

       Upon detention, additional evidence was observed, which provided the officers

       probable cause to search the vehicle. Defendant’s argument is overruled.

                                      VI.     Conclusion

¶ 33         The trial court’s unchallenged findings of fact on plain view and binding

       precedents support the trial court’s conclusion to deny Defendant’s motion to

       suppress and to allow the admission of the contraband found in Defendant’s

       possession and later seized. The driver of the vehicle was not seized until Defendant

       was seized.

¶ 34         The presence of contraband and evidence of drug transactions while in plain

       view satisfies the plain view exception to the exclusionary rule.      Presuming an

       unpreserved constitutional violation occurred, any purported error was harmless

       beyond a reasonable doubt.

¶ 35         Defendant did not specifically raise an argument under the North Carolina
                                   STATE V. TABB

                                   2022-NCCOA-717

                                  Opinion of the Court



Constitution before the trial court and has waived appellate review of that issue.

Defendant has demonstrated no prejudice to set aside his guilty plea or to award a

new trial. The trial court’s order denying Defendant’s motion to suppress is affirmed.

It is so ordered.

       AFFIRMED.

       Judges INMAN and COLLINS concur.